Exhibit 10

AMENDMENT NO. 1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (“Amendment”) is made and entered into this 18th day of
May, 2009, between Infinity Property and Casualty Corporation, an Ohio
corporation (the “Company”) and James R. Gober (the “Executive”).

WHEREAS, the parties have previously entered into an Employment Agreement, dated
August 1, 2007 (the “Agreement”); and

WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

  1. Section 1.1 is hereby amended so that the Term of the Agreement shall
expire on December 31, 2011.

 

  2. Section 3.3(c) is hereby deleted in its entirety and replaced with the
following:

lump-sum payment of five hundred fifty-eight thousand dollars ($558,000)
pro-rated based on the actual number of days elapsed in the year in which the
Executive’s termination takes place, plus one million one hundred sixteen
thousand dollars ($1,116,000), with such payment to be made subject to federal,
state and applicable withholding taxes and payments;

 

  3. Section 3.3(j) is hereby deleted in its entirety.

 

  4. The parties agree that, except as amended hereby, all of the other terms
and conditions of the Agreement shall remain unchanged.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

Infinity Property And Casualty Corporation:     Executive: By:  

/s/ Samuel J. Simon

    Name:   Samuel J. Simon     Title:   Executive Vice President, General    

/s/ James R. Gober

  Counsel and Secretary     [name]